

 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of _____________, 2008, by and between Dime Community Bancshares, Inc.,
a savings and loan holding company organized and operating under the laws of the
State of Delaware and having an office at 209 Havemeyer Street, Brooklyn, New
York 11211 (“Company”) and Kenneth J. Mahon ("Mr. Mahon").




W I T N E S S E T H :


WHEREAS, Mr. Mahon and the Company are parties to an Employment Agreement made
and entered into as of June 26, 1996 (the “Initial Effective Date”) pursuant to
which Mr. Mahon serves the Company in the capacity of First Executive Vice
President and Chief Financial Officer of the Company and its wholly owned
subsidiary, The Dime Savings Bank of Williamsburgh ( “Bank “); and


WHEREAS, such Agreement was amended as of January 1, 2003 (the “Prior
Agreement”); and


WHEREAS, the parties desire to amend and restate the Prior Agreement for the
purpose, among others, of compliance with the applicable requirements of Section
409A of the Internal  Revenue Code of 1986 (“the Code”); and


WHEREAS, the Company desires to assure for itself the continued availability of
Mr. Mahon’s services and the ability of Mr. Mahon to perform such services with
a minimum of personal distraction in the event of a pending or threatened Change
in Control (as hereinafter defined); and


WHEREAS, Mr. Mahon is willing to continue to serve the Company on the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company and Mr. Mahon hereby agree as
follows:


1.           Representations and Warranties of the Parties.


(a)           The Company hereby represents and warrants to Mr. Mahon that:


(i)           it has all requisite power and authority to execute, enter into
and deliver this Agreement and to perform each and every one of its obligations
hereunder; and


(ii)           the execution, delivery and performance of this Agreement have
been duly authorized by all requisite corporate action on the part of the
Company; and


(iii)           neither the execution or delivery of this Agreement, nor the
performance of or compliance with any of the terms and conditions hereof, is
prevented or in any way limited by (A) any agreement or instrument to which the
Company is a party or by which it is bound, or (B) any provision of law,
including, without limitation, any statute, rule or regulation or any order of
any court or administrative agency, applicable to the Company or its business.


(b)           Mr. Mahon hereby represents and warrants to the Company that:


(i)           he has all requisite power and authority to execute, enter into
and deliver this Agreement and to perform each and every one of his obligations
hereunder; and


(ii)           neither the execution or delivery of this Agreement, nor the
performance of or compliance with any of the terms and conditions hereof, is
prevented or in any way limited by (A) any agreement or instrument to which he
is a party or by which he is bound, or (B) any provision of law, including,
without limitation, any statute, rule or regulation or any order of any court or
administrative agency, applicable to him.


2.           Employment.


The Company hereby continues the employment of Mr. Mahon, and Mr. Mahon hereby
accepts such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.


3.           Employment Period.


(a)           The terms and conditions of this Agreement shall be and remain in
effect during the period of employment established under this section 3
(“Employment Period”).  The Employment Period shall be for an initial term of
three years beginning on the Initial Effective Date and ending on the third
anniversary date of the Initial Effective Date, plus such extensions, if any, as
are provided pursuant to section 3(b).


(b)           Except as provided in section 3(c), beginning on the Initial
Effective Date, the Employment Period shall automatically be extended for one
(1) additional day each day, unless either the Company or Mr. Mahon elects not
to extend the Agreement further by giving written notice to the other party, in
which case the Employment Period shall end on the third anniversary of the date
on which such written notice is given.  Upon termination of Mr. Mahon’s
employment with the Company for any reason whatsoever, any daily extensions
provided pursuant to this section 3(b), if not therefore discontinued, shall
automatically cease.


(c)           If, prior to the date on which the Employment Period would end
pursuant to section 3(a) or (b) of this Agreement, a Change in Control (as
defined in section 13 of this Agreement) occurs, then the Employment Period
shall be extended through and including the second anniversary of the earliest
date after the effective date of such Change in Control on which either the
Company or Mr. Mahon elects, by written notice pursuant to section 3(d) of this
Agreement to the non-electing party, to discontinue the Employment Period;
provided, however, that this section shall not apply in the event that, prior to
the Change in Control (as defined in section 13 of this Agreement), Mr. Mahon
has provided written notice to the Company of his intent to discontinue the
Employment Period.


(d)           The Company or Mr. Mahon may, at any time by written notice given
to the other, elect to discontinue the daily extension of the Employment
Period.  Any such notice given by the Company shall be accompanied by a
certified copy of a resolution, adopted by the affirmative vote of a majority of
the entire membership of the Board at a meeting of the Board duly called and
held, authorizing the giving of such notice.


(e)           Notwithstanding anything herein contained to the contrary:  (i)
Mr. Mahon’s employment with the Company may be terminated during the Employment
Period, in accordance with the terms and conditions of this Agreement; and (ii)
nothing in this Agreement shall mandate or prohibit a continuation of Mr.
Mahon’s employment following the expiration of the Employment Period upon such
terms and conditions as the Company and Mr. Mahon may mutually agree upon.


(f)           For all purposes of this Agreement, any reference to the
“Remaining Unexpired Employment Period” as of any specified date shall mean (i)
prior to the occurrence of a Change in Control (as hereinafter defined) the
period commencing on the date specified and ending on the later of the third
anniversary of the Initial Effective Date, the third anniversary of any earlier
date on which either the Company or Mr. Mahon has elected to discontinue the
daily extensions of the Employment Period, or the third anniversary of Mr.
Mahon’s termination of employment for any reason; and (ii) following a Change in
Control (as hereinafter defined) a period commencing on the date specified and
ending on the later of the second anniversary of the effective date of the
Change in Control, the second anniversary of any earlier date following the
occurrence of the Change in Control on which either Mr. Mahon or the Company has
elected to discontinue the daily extensions of the Employment Period, or the
second anniversary of Mr. Mahon’s termination of employment for any reason
whatsoever.


4.           Duties.


During the Employment Period, Mr. Mahon shall:


(a)           except to the extent allowed under section 7 of this Agreement,
devote his full business time and attention to the business and affairs of the
Company and use his best efforts to advance the Company’s interests;


(b)           serve as First Executive Vice President and Chief Financial
Officer if duly appointed and/or elected to serve in such position; and


(c)           have such functions, duties and responsibilities not inconsistent
with his title and office as may be assigned to him by or under the authority of
the Board of Directors of the Company (“Board”), in accordance with organization
Certificate, By-laws, Applicable Laws, Statutes and Regulations, custom and
practice of the Company as in effect on the date first above written. Mr. Mahon
shall have such authority as is necessary or appropriate to carry out his
assigned duties. Mr. Mahon shall report to and be subject to direction and
supervision by the Board.


(d)           none of the functions, duties and responsibilities to be performed
by Mr. Mahon pursuant to this Agreement shall be deemed to include those
functions, duties and responsibilities performed by Mr. Mahon in his capacity as
director of the Company.


5.           Compensation -- Salary and Bonus.


In consideration for services rendered by Mr. Mahon under this Agreement, the
Company shall pay to Mr. Mahon a salary at an annual rate equal to:


(a)           during the period beginning on January 1, 2009 and ending on
December 31, 2009, no less than $________;


(b)           during each calendar year that begins after December 31, 2009,
such amount as the Board may, in its discretion, determine, but in no event less
than the rate in effect on December 31, 2009; or


(c)           for each calendar year that begins on or after a Change in
Control, the product of Mr. Mahon’s annual rate of salary in effect immediately
prior to such calendar year, multiplied by the greatest of:


(i)           1.06;


(ii)           the quotient of (A) the U.S. City Average All Items Consumer
Price Index for All Urban Consumers (or, if such index shall cease to be
published, such other measure of general consumer price levels as the Board may,
in good faith, prescribe) for October of the immediately preceding calendar
year, divided by (B) the U.S. City Average All Items Consumer Price Index for
All Urban Consumers (or, if such index shall cease to be published, such other
measure of general consumer price levels as the Board may, in good faith,
prescribe) for October of the second preceding calendar year; and


(iii)           the quotient of (A) the average annual rate of salary,
determined as of the first day of such calendar year, of the officers of the
Company (other than Mr. Mahon) who are assistant vice presidents or more senior
officers, divided by (B) the average annual rate of salary, determined as of the
first day of the immediately preceding calendar year, of the officers of the
Company (other than Mr. Mahon) who are assistant vice presidents or more senior
officers;


The salary payable under this section 5 shall be paid in approximately equal
installments in accordance with the Company’s customary payroll
practices.  Nothing in this section 5 shall be construed as prohibiting the
payment to Mr. Mahon of a salary in excess of that prescribed under this section
5 or of additional cash or non-cash compensation in a form other than salary, to
the extent that such payment is duly authorized by or under the authority of the
Board. No portion of the compensation paid to Mr. Mahon pursuant to this
Agreement shall be deemed to be compensation received by Mr. Mahon in his
capacity as director of the Company.


6.           Employee Benefit Plans and Programs; Other Compensation.


Except as otherwise provided in this Agreement, Mr. Mahon shall be treated as an
employee of the Company and be entitled to participate in and receive benefits
under the Company’s Retirement Plan, Incentive Savings Plan, group life and
health (including medical and major medical) and disability insurance plans, and
such other employee benefit plans and programs, including but not limited to any
long-term or short-term incentive compensation plans or programs (whether or not
employee benefit plans or programs), as the Company may maintain from time to
time, in accordance with the terms and conditions of such employee benefit plans
and programs and compensation plans and programs and with the Company’s
customary practices.  Following a Change in Control, all such benefits to Mr.
Mahon shall be continued on terms and conditions substantially identical to, and
in no event less favorable than, those in effect prior to the Change in Control.


7.           Board Memberships and Personal Activities.


(a)           Mr. Mahon may serve as a member of the board of directors of such
business, community and charitable organizations as he may disclose to the Board
from time to time, and he may engage in personal business and investment
activities for his own account; provided, however, that such service and
personal business and investment activities shall not materially interfere with
the performance of his duties under this Agreement.


(b)           Mr. Mahon may also serve as an officer or director of the Bank on
such terms and conditions as the Company and the Bank may mutually agree upon,
and such service shall not be deemed to materially interfere with Mr. Mahon’s
performance of his duties hereunder or otherwise result in a material breach of
this Agreement.  If Mr. Mahon is discharged or suspended, or is subject to any
regulatory prohibition or restriction with respect to participation in the
affairs of the Bank, he shall (subject to the Company’s powers of termination
hereunder) continue to perform services for the Company in accordance with this
Agreement but shall not directly or indirectly provide services to or
participate in the affairs of the Bank in a manner inconsistent with the terms
of such discharge or suspension or any applicable regulatory order.


8.           Working Facilities and Expenses.


Mr. Mahon’s principal place of employment shall be at the Company’s executive
offices at the address first above written, or at such other location in the New
York metropolitan area as determined by the Board.  The Company shall provide
Mr. Mahon, at his principal place of employment, with a private office,
stenographic services and other support services and facilities suitable to his
position with the Company and necessary or appropriate in connection with the
performance of his assigned duties under this Agreement.  The Company shall
provide Mr. Mahon with an automobile  suitable to his position with the Company
in accordance with its prior practices, and such automobile shall be used by Mr.
Mahon in carrying out his duties under this Agreement, including commuting
between his residence and his principal place of employment.  The Company shall
(i) reimburse Mr. Mahon for the cost of maintenance and servicing such
automobile and, for instance, gasoline and oil for such automobile; (ii)
reimburse Mr. Mahon for his ordinary and necessary business expenses, incurred
in the performance of his duties under this Agreement (including but not limited
to travel and entertainment expenses); and (iii) reimburse Mr. Mahon for fees
for memberships in such clubs and organizations as Mr. Mahon and the Company and
such other expenses as Mr. Mahon and the Company shall mutually agree are
necessary and appropriate for business purposes, upon presentation to the
Company of an itemized account of such expenses in such form as the Company may
reasonably require, each such reimbursement payment to be made promptly
following receipt of the itemized account and in any event not later than the
last day of the year following the year in which the expense was incurred.  Mr.
Mahon shall be entitled to no less than four (4) weeks of paid vacation during
each year in the Employment Period.  Mr. Mahon shall be responsible for the
payment of any taxes on account of his personal use of the automobile provided
by the Company and on account of any other benefit provided herein.


9.           Termination Giving Rise to Severance Benefits.


(a)           In the event that Mr. Mahon’s employment with the Company shall
terminate during the Employment Period other than on account of:


(i)           a Termination for Cause (within the meaning of section 12(a) of
this Agreement);


(ii)           a voluntary resignation by Mr. Mahon other than a Resignation for
Good Reason (within the meaning of section 12(b) of this Agreement);


(iii)           a termination on account of Mr. Mahon’s death; or


(iv)           a termination after both of the following conditions exist: (A)
Mr. Mahon has been absent from the full-time service of the Company on account
of his Disability (as defined in section 11(b) of this Agreement) for at least
six (6) consecutive months; and (B) Mr. Mahon shall have failed to return to
work in the full-time service of the Company within thirty (30) days after
written notice requesting such return is given to Mr. Mahon by the Company;


then the Company shall provide to Mr. Mahon the benefits and pay to Mr. Mahon
the amounts provided under section 9(b) of this Agreement.


(b)           In the event that Mr. Mahon’s employment with the Company shall
terminate under circumstances described in section 9(a) of this Agreement, the
following benefits and amounts shall be paid or provided to Mr. Mahon (or, in
the event of his death, to his estate), in accordance with section 30, on his
termination of employment:


(i)           his earned but unpaid salary as of the date of the termination of
his employment with the Company, payable when due but in no event later than
thirty (30) days following his termination of employment with the Company;


(ii)           (A) the benefits, if any, to which Mr. Mahon and his family and
dependents are entitled as a former employee, or family or dependents of a
former employee, under the employee benefit plans and programs and compensation
plans and programs maintained for the benefit of the Company’s officers and
employees, in accordance with the terms of such plans and programs in effect on
the date of his termination of employment, or if his termination of employment
occurs after a Change in Control, on the date of his termination of employment
or on the date of such Change in Control, whichever results in more favorable
benefits as determined by Mr. Mahon, where credit is given for three additional
years of service and age in determining eligibility and benefits for any plan
and program where age and service are relevant factors, and (B) payment for all
unused vacation days and floating holidays in the year in which his employment
is terminated, at his highest annual rate of salary for such year;


(iii)           continued group life, health (including hospitalization, medical
and major medical, dental, accident and long-term disability insurance
benefits), in addition to that provided pursuant to section 9(b)(ii) of this
Agreement and after taking into account the coverage provided by any subsequent
employer, if and to the extent necessary to provide Mr. Mahon and his family and
dependents for a period of three years following termination of employment,
coverage identical to and in any event no less favorable than the coverage to
which they would have been entitled under such plans (as in effect on the date
of his termination of employment, or, if his termination of employment occurs
after a Change in Control, on the date of his termination of employment or
during the one-year period ending on the date of such Change in Control,
whichever results in more favorable benefits as determined by Mr. Mahon) if he
had continued working for the Company during the Remaining Unexpired Employment
Period at the highest annual rate of compensation (assuming, if a Change in
Control has occurred, that the annual increases under section 5(c) would apply)
under the Agreement;


(iv)           a lump sum payment in an amount equal to the present value of the
salary and the bonus that Mr. Mahon would have earned if he had worked for the
Company during the Remaining Unexpired Employment Period at the highest annual
rate of salary (assuming, if a Change in Control has occurred, that the annual
increases under section 5(c) would apply) and the highest bonus as a percentage
of the rate of salary provided for under this Agreement, where such present
value is to be determined using a discount rate of six percent (6%) per annum,
compounded, in the case of salary, with the frequency corresponding to the
Company’s regular payroll periods with respect to its officers, and, in the case
of bonus, annually;


(v)           a lump sum payment in an amount equal to the excess, if any, of:
(A) the present value of the benefits to which he would be entitled under any
defined benefit plans maintained by, or covering employees of, the Company
(including any “excess benefit plan” within the meaning of section 3(36) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or other
special or supplemental plan) as in effect on the date of his termination, if he
had worked for the Company during the Remaining Unexpired Employment Period at
the highest annual rate of compensation (assuming, if a Change in Control has
occurred, that the annual increases under section 5(c) would apply) under the
Agreement and been fully vested in such plan or plans and had continued working
for the Company during the Remaining Unexpired Employment Period, such benefits
to be determined as of the date of termination of employment by adding to the
service actually recognized under such plans an additional period equal to the
Remaining Unexpired Employment Period and by adding to the compensation
recognized under such plans for the year in which termination of employment
occurs all amounts payable under sections 9(b)(i), (iv) and (vii), over (B) the
present value of the benefits to which he is actually entitled under any such
plans maintained by, or covering employees of, the Company as of the date of his
termination where  such present values are to be determined using a discount
rate of six percent (6%) per annum, compounded monthly, and the mortality tables
prescribed under section 72 of the Internal Revenue Code of 1986 (“Code”);
provided, however, that if payments are made under this section 9(b)(v) as a
result of this section deeming otherwise unvested amounts under such defined
benefit plans to be vested, the payments, if any, attributable to such deemed
vesting shall be paid in the same form, and paid at the same time, and in the
same manner, as benefits under the corresponding non-qualified plan;


(vi)           a lump sum payment in an amount equal to the excess, if any, of
(A) the present value of the benefits attributable to the Company’s contribution
to which he would be entitled under any defined contribution plans maintained
by, or covering employees of, the Company (including any “excess benefit plan”
within the meaning of section 3(36) of ERISA, or other special or supplemental
plan) as in effect on the date of his termination, if he had worked for the
Company during the Remaining Unexpired Employment Period at the highest annual
rate of compensation (assuming, if a Change in Control has occurred, that the
annual increases under section 5(c) would apply) under the Agreement, and made
the maximum amount of employee contributions, if any, required or permitted
under such plan or plans, and been eligible for the highest rate in matching
contributions under such plan or plans during the Remaining Unexpired Employment
Period which is prior to Mr. Mahon’s termination of employment with the Company,
and been fully vested in such plan or plans, over (B) the present value of the
benefits attributable to the Company’s contributions to which he is actually
entitled under such plans as of the date of his termination of employment with
the Company, where such present values are to be determined using a discount
rate of six percent (6%) per annum, compounded with the frequency corresponding
to the Company’s regular payroll periods with respect to its officers; provided,
however, that if payments are made under this section 9(b)(vi) as a result of
this section deeming otherwise unvested amounts under such defined contribution
plans to be vested, the payments, if any, attributable to such deemed vesting
shall be paid in the same form, and paid at the same time, and in the same
manner, as benefits under the corresponding non-qualified plan;


(vii)           the payments that would have been made to Mr. Mahon under any
incentive compensation plan maintained by, or covering employees of, the Company
(other than bonus payments to which section 9(b)(iv) of this Agreement is
applicable) if he had continued working for the Company during the Remaining
Unexpired Employment Period and had earned an incentive award in each calendar
year that ends during the Remaining Unexpired Employment Period in an amount
equal to the product of (A) the maximum percentage rate of compensation at which
an award was ever available to Mr. Mahon under such incentive compensation plan,
multiplied by (B) the compensation that would have been paid to Mr. Mahon during
each calendar year at the highest annual rate of compensation (assuming, if a
Change in Control has occurred, that the annual increases under section 5(c)
would apply) under the Agreement, such payments to be made at the same time and
in the same manner as payments are made to other officers of the Company
pursuant to the terms of such incentive compensation plan; provided, however,
that payments under this section 9(b)(vii) shall not be made to Mr. Mahon for
any year on account of which no payments are made to any of the Company’s
officers under any such incentive compensation plan; and


(viii)                      the benefits to which Mr. Mahon is entitled under
the Company’s Supplemental Executive Retirement Plan (or other excess benefits
plan with the meaning of section 3(36) of ERISA or other special or supplemental
plan) shall be paid to him in a lump sum, where such lump sum is computed using
the mortality tables under the Company’s tax-qualified pension plan and a
discount rate of 6% per annum. If the amount may be increased by a subsequent
Change in Control, any additional payment shall be made at the time and in the
form provided under the relevant plan, or, if no such time or form is provided,
upon the first of the following events to occur on or after the date of  such
Change in Control: a change in control event (within the meaning of Treasury
Regulation section 1.409A-3(i)(5)) with respect to Mr. Mahon, Mr. Mahon’s
separation from service (within the meaning of section 1.409A-1(h)), Mr. Mahon’s
death or Mr. Mahon’s disability (within the meaning of Treasury Regulation
section 1.409A-3(i)(4)).  From the date of such Change of Control until the date
of payment, any additional payment so deferred shall be held in trust for Mr.
Mahon, the terms of which trust shall be those set forth in section 30.


(c)           Mr. Mahon shall not be required to mitigate the amount of any
payment provided for in this section 9 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this section 9 be
reduced by any compensation earned by Mr. Mahon as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by Mr. Mahon to the Company, or otherwise except as specifically
provided in section 9(b) (iii) of this Agreement or except as provided in
section 28 to avoid duplication of payments.  The Company and Mr. Mahon hereby
stipulate that the damages which may be incurred by Mr. Mahon as a consequence
of any such termination of employment are not capable of accurate measurement as
of the date first above written and that the benefits and payments provided for
in this Agreement constitute a reasonable estimate under the circumstances of
all damages sustained as a consequence of any such termination of employment,
other than damages arising under or out of any stock option, restricted stock or
other non-qualified stock acquisition or investment plan or program, it being
understood and agreed that this Agreement shall not determine the measurement of
damages under any such plan or program in respect of any termination of
employment.


10.           Termination Without Severance Benefits.


In the event that Mr. Mahon’s employment with the Company shall terminate during
the Employment Period on account of:


(a)           Termination for Cause (within the meaning of section 12(a) of this
Agreement);


(b)           voluntary resignation by Mr. Mahon other than a Resignation for
Good Reason (within the meaning of section 12(b) of this Agreement); or


(c)           Mr. Mahon’s death;


then the Company shall have no further obligations under this Agreement, other
than the payment to Mr. Mahon (or, in the event of his death, to his estate) of
his earned but unpaid salary as of the date of the termination of his
employment, and the provision of such other benefits, if any, to which he is
entitled as a former employee under the Company’s employee benefit plans and
programs and compensation plans and programs and payment for all unused vacation
days and floating holidays in the year in which his employment is terminated, at
his highest annual salary for such year.


11.           Death and Disability.


(a)           Death.  If Mr. Mahon’s employment is terminated by reason of Mr.
Mahon’s death during the Employment Period, this Agreement shall terminate
without further obligations to Mr. Mahon’s legal representatives under this
Agreement, other than for payment of amounts and provision of benefits under
sections 9(b) (i) and (ii); provided, however, that if Mr. Mahon dies while in
the employment of the Company, his designated beneficiary(ies) shall receive a
death benefit, payable through life insurance or otherwise, which is the
equivalent on a net after-tax basis of the death benefit payable under a term
life insurance policy, with a stated death benefit of three times Mr. Mahon’s
then Annual Base Salary.


(b)           Disability.  If Mr. Mahon’s employment is terminated by reason of
Mr. Mahon’s Disability as defined in section 11(c) during the Employment Period,
this Agreement shall terminate without further obligations to Mr. Mahon, other
than for payment of amounts and provision of benefits under section 9(b) (i) and
(ii); provided, however, that in the event of Mr. Mahon’s Disability while in
the employment of the Company, the Company will pay to him, in accordance with
section 30, a lump sum amount equal to three times his then annual base salary.


(c)           For purposes of this Agreement, “Disability” shall be defined in
accordance with the terms of the Company’s long term disability policy.


(d)           Payments under this section 11 shall be made upon Mr. Mahon’s
death or termination due to Disability.


12.           Definition of Termination for Cause and Resignation for Good
Reason.


(a)           Mr. Mahon’s termination of employment with the Company shall be
deemed a “Termination for Cause” if such termination occurs upon:


(i)           Mr. Mahon’s willful and continued failure to substantially perform
his duties with the Company (other than any failure resulting from incapacity
due to physical or mental illness or any actual or anticipated failure following
notice by Mr. Mahon of an intended Resignation for Good Reason) after a written
demand for substantial performance is delivered to him by the Board, which
demand specifically identifies the manner in which the Board believes Mr. Mahon
has not substantially performed his duties, and the failure to cure such breach
within sixty (60) days following written notice thereof from the Company; or


(ii)           the intentional and willful engaging in dishonest conduct in
connection with his performance of services for the Company resulting in his
conviction of or plea of guilty or nolo contendere to a felony, fraud, personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses), or final cease-and-desist order.


No act, or failure to act, on Mr. Mahon’s part shall be deemed willful unless
done, or omitted to be done, not in good faith and without reasonable belief
that such action or omission was in the best interest of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the written advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by Mr. Mahon
in good faith and in the best interests of the Company.  Notwithstanding the
foregoing, no termination of Mr. Mahon’s employment shall be a Termination for
Cause unless there shall have been delivered to Mr. Mahon a copy of a resolution
duly adopted by the affirmative vote of a majority of the Board of Directors
(or, following a Change in Control, an affirmative vote of three-quarters of the
Board of Directors) at a meeting of the Board called and held for such purpose
(after reasonable notice to Mr. Mahon and an opportunity for Mr. Mahon, together
with his counsel, to be heard before the Board) finding that in good faith
opinion of the Board circumstances described in section 12(a) (i) or (ii) exist
and specifying the particulars thereof in detail.


(b)           Mr. Mahon’s termination of employment with the Company shall be
deemed a Resignation for Good Reason if such termination occurs following any
one or more of the following events:


(i)           (A) the assignment to Mr. Mahon of any duties inconsistent with
Mr. Mahon’s status as Chairman of the Board and Chief Executive Officer of the
Company or (B) a substantial adverse alteration in the nature or status of Mr.
Mahon’s responsibilities from those in effect immediately prior to the
alteration;


(ii)           a reduction by the Company in Mr. Mahon’s annual base salary as
in effect on the date first above written or as the same may be increased from
time to time, unless such reduction was mandated at the initiation of any
regulatory authority having jurisdiction over the Company;


(iii)           the relocation of the Company’s principal executive offices to a
location outside the New York metropolitan area or the Company’s requiring Mr.
Mahon to be based anywhere other than the Company’s principal executive offices
except for required travel on the Company’s business to an extent substantially
consistent with Mr. Mahon’s business travel obligations at the date first above
written;


(iv)           the failure by the Company, without Mr. Mahon’s consent, to pay
to Mr. Mahon, within seven (7) days of the date when due, (A) any portion of his
compensation, or (B) any portion of an installment of deferred compensation
under any deferred compensation program of the Company;


(v)           the failure by the Company to continue in effect any compensation
plan in which Mr. Mahon participates on or after January 1, 2003 which is
material to his total compensation, including but not limited to the Retirement
Plan and the Company’s Incentive Savings Plan or any substitute plans unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue his participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amount of
benefits provided and the level of his participation relative to other
participants, unless such failure is the result of action mandated at the
initiation of any regulatory authority having jurisdiction over the Company;


(vi)           the failure by the Company to continue to provide Mr. Mahon with
benefits substantially similar to those enjoyed by Mr. Mahon as of January 1,
2003 under the Retirement Plan and the Company’s Incentive Savings Plan or under
any of the Company’s life, health (including hospitalization, medical and major
medical), dental, accident, and long-term disability insurance benefits, in
which Mr. Mahon is participating, or the taking of any action by the Company
which would directly or indirectly materially reduce any of such benefits or
deprive Mr. Mahon of the number of paid vacation days to which he is entitled,
on the basis of years of service with the Company, rank or otherwise, in
accordance with the Company’s normal vacation policy, unless such failure is the
result of action mandated at the initiation of any regulatory authority having
jurisdiction over the Company;


(vii)           the failure of the Company to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement, as
contemplated in section 15(a) of this Agreement;


(viii)                      any purported termination of employment by the
Company which is not effected pursuant the provisions of section 12(a) regarding
Termination for Cause or on account of Disability;


(ix)           a material breach of this Agreement by the Company, which the
Company fails to cure within thirty (30) days following written notice thereof
from Mr. Mahon;


(x)           a change in the position to which Mr. Mahon reports.


13.           Definition of Change in Control; Payment in the Event of a Change
in Control.


(a)           For purposes of this Agreement, a Change in Control of the Company
shall mean:


(i)           the occurrence of any event upon which any “person” (as such term
is used in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”)), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan maintained for the benefit of
employees of the Company; (B) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company; or (C) Mr. Mahon, or any group otherwise
constituting a person in which Mr. Mahon is a member, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities issued by the Company representing 25% or more of
the combined voting power of all of the Company’s then outstanding securities;
or


(ii)           the occurrence of any event upon which the individuals who on the
Initial Effective Date are members of the Board, together with individuals
(other than any individual designated by a person who has entered into an
agreement with the Company to effect a transaction described in section 13(a) or
13(c) of this Agreement) whose election by the Board or nomination for election
by the Company’s stockholders was approved by the affirmative vote of at least
two-thirds of the members of Board then in office who were either members of the
Board on the Initial Effective Date or whose nomination or election was
previously so approved cease for any reason to constitute a majority of the
members of the Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act); or


(iii)


(A)           the consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation following which both
of the following conditions are satisfied:


(1)           either (I) the members of the Board of the Company immediately
prior to such merger or consolidation constitute at least a majority of the
members of the governing body of the institution resulting from such merger or
consolidation; or (II) the shareholders of the Company own securities of the
institution resulting from such merger or consolidation representing 80% or more
of the combined voting power of all such securities then outstanding in
substantially the same proportions as their ownership of voting securities of
the Company before such merger or consolidation; and


(2)           the entity which results from such merger or consolidation
expressly agrees in writing to assume and perform the Company’s obligations
under this Agreement; or


(B)           the shareholders of the Company approve either a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of its assets; and


(iv)           any event which would be described in section 13(a)(i), (ii) or
(iii) if the term “Bank” were substituted for the term “Company” therein. Such
event shall be deemed to be a Change in Control under the relevant provision of
section 13(a)(i), (ii) or (iii).


It is understood and agreed that more than one Change in Control may occur at
the same or different times during the Employment Period and that the provisions
of this Agreement shall apply with equal force and effect with respect to each
such Change in Control.


(b)           Upon the occurrence during the Employment Period of a Change in
Control, the Company shall pay the following sums into a trust for the benefit
of Mr. Mahon:


(i)           a lump sum amount equal to the aggregate amount that would be
payable to Mr. Mahon under sections 9(b)(i), (iv), (v), (vi), (vii) and (viii)
of this Agreement computed as if Mr. Mahon had terminated employment in a
Resignation for Good Reason on the date of the Change in Control but as if no
Change in Control had occurred; plus


(ii)           a lump sum amount equal to the present value of the excess of:


(A)           a single life annuity, payable commencing at the earliest date on
which Mr. Mahon would, if he retired, be eligible for unreduced early retirement
benefits under the Bank's qualified defined benefit plan, in an amount equal to
16-2/3% of the aggregate base salary and annual bonus for the period of
thirty-six consecutive calendar months of employment during the final 120 months
of employment that yields the highest aggregate figure; over


(B)           the aggregate single life annuity benefits, payable commencing at
the earliest date on which Mr. Mahon would, if he retired, be eligible for
unreduced early retirement benefits under the Bank's qualified defined benefit
plan, under any qualified and non-qualified defined benefit plans of the Company
or the Bank.


where base salary shall be determined without regard to pre-tax or after-tax
deductions for benefits under sections 401(k), 401(m), 125 or 132(f) of the Code
or otherwise and value shall be determined using the mortality table prescribed
under section 72 of the Code and a discount rate of 6% per annum compounded
annually.


Such payments shall be paid to the trust whether or not Mr. Mahon's employment
has terminated.  The entire amount in the trust shall be paid to Mr. Mahon on
the first day of the seventh month following his separation from service within
the meaning of section 409A of the Code.  The terms of the trust shall be those
set forth in section 30.  The Company may require, as a condition of its
obligation to make such payments, that Mr. Mahon execute and deliver to the
Company a release, in such form and manner as the Company may reasonably
require, relieving the Bank of any obligation it might then have, whether
pursuant to an employment contract or otherwise, to pay severance benefits to
Mr. Mahon in connection with a subsequent termination of employment.  Such a
release shall not relieve the Bank of any obligation that it may have to provide
for Mr. Mahon and his family and dependents the accrued post-termination
benefits to which they are entitled under any compensation or benefit plan or
program of the Bank.


14.           No Effect on Employee Benefit Plans or Programs.


Except as expressly provided in this Agreement, the termination of Mr. Mahon’s
employment during the Employment Period or thereafter, whether by the Company or
by Mr. Mahon, shall have no effect on the rights and obligations of the parties
hereto under the Company’s or the Bank’s Retirement Plan and the Company’s
Incentive Savings Plan, group life, health (including hospitalization, medical
and major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or programs
(whether or not employee benefit plans or programs) and, following the
conversion of the Company to stock form, any stock option and appreciation
rights plan, employee stock ownership plan and restricted stock plan, as may be
maintained by, or cover employees of, the Company from time to time.


15.           Successors and Assigns.


(a)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be deemed to constitute
a material breach of the Company’s obligations under this Agreement.


(b)           This Agreement will inure to the benefit of and be binding upon
Mr. Mahon, his legal representatives and testate or intestate distributees, and
the Company, their respective successors and assigns, including any successor by
merger or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the respective assets and
business of the Company may be sold or otherwise transferred.


16.           Notices.


Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:


If to Mr. Mahon:


________________________
________________________
________________________


If to the Company:


Dime Community Bancshares, Inc.
209 Havemeyer Street
Brooklyn, New York 11211
Attention: Corporate Secretary


with a copy to:


Thacher Proffitt & Wood LLP
Two World Financial Center
New York, New York 10281
Attention: W. Edward Bright, Esq.


17.           Indemnification and Attorneys’ Fees.


The Company shall pay to or on behalf of Mr. Mahon all reasonable costs,
including legal fees, incurred by him in connection with or arising out of his
consultation with legal counsel or in connection with or arising out of any
action, suit or proceeding in which he may be involved, as a result of his
efforts, in good faith, to defend or enforce the terms of this Agreement;
provided, however, that this section 17 shall not obligate the Company to pay
costs and legal fees on behalf of Mr. Mahon under this Agreement in excess of
$50,000.  Any payment or reimbursement to effect such indemnification shall be
made no later than the last day of the calendar year following the calendar year
in which Mr. Mahon incurs the expense or, if later, within sixty (60) days after
the settlement or resolution that gives rise to Mr. Mahon’s right to
reimbursement; provided, however, that Mr. Mahon shall have submitted to the
Company documentation supporting such expenses at such time and in such manner
as the Company may reasonably require.


18.           Excise Tax Indemnification.


(a)           If Mr. Mahon’s employment terminates under circumstances entitling
him (or in the event of his death, his estate) to the Additional Termination
Entitlements, the Company shall pay to Mr. Mahon (or in the event of his death,
his estate) an additional amount intended to indemnify him against the financial
effects of the excise tax imposed on excess parachute payments under section
280G of the Code (the “Tax Indemnity Payment”).  The Tax Indemnity Payment shall
be determined under the following formula:


X         =          E x P                                
1-[(FI x (1-SLI)) + SLI + E + M]


where


 
E
=
the percentage rate at which an excise tax is assessed under section 4999 of the
Code;



 
P
=
the amount with respect to which such excise tax is assessed, determined without
regard to this section 16;



 
FI
=
the highest marginal rate of income tax applicable to Mr. Mahon under the Code
for the taxable year in question;



 
SLI
=
the sum of the highest marginal rates of income tax applicable to Mr. Mahon
under all applicable state and local laws for the taxable year in question; and



 
M
=
the highest marginal rate of Medicare tax applicable to Mr. Mahon under the Code
for the taxable year in question.



Such computation shall be made at the expense of the Company by a member of the
firm of Thacher Proffitt & Wood, or by an attorney or a firm of independent
certified public accountants selected by Mr. Mahon and reasonably satisfactory
to the Company (the “Tax Advisor”) and shall be based on the following
assumptions: (i) that a change in ownership, a change in effective ownership or
control, or a change in ownership of a substantial portion of assets, of the
Bank or the Company has occurred within the meaning of section 280G of the Code
(a “280G Change of Control”); (ii) that all direct or indirect payments made to
or benefits conferred upon Mr. Mahon on account of his termination of employment
are “parachute payments” within the meaning of section 280G of the Code; and
(iii) that no portion of such payments is reasonable compensation for services
rendered prior to Mr. Mahon’s termination of employment.


(b)           With respect to any payment that is presumed to be a parachute
payment for purposes of section 280G of the Code, the Tax Indemnity Payment
shall be made to Mr. Mahon on the earlier of the date the Company, the Bank or
any direct or indirect subsidiary or affiliate of the Company or the Bank is
required to withhold such tax or the date the tax is required to be paid by Mr.
Mahon, unless, prior to such date, the Company delivers to Mr. Mahon the written
opinion, in form and substance reasonably satisfactory to Mr. Mahon, of the Tax
Advisor or of an attorney or firm of independent certified public accountants
selected by the Company and reasonably satisfactory to Mr. Mahon, to the effect
that Mr. Mahon has a reasonable basis on which to conclude that (i) no 280G
Change in Control has occurred, or (ii) all or part of the payment or benefit in
question is not a parachute payment for purposes of section 280G of the Code, or
(iii) all or a part of such payment or benefit constitutes reasonable
compensation for services rendered prior to the 280G Change of Control, or (iv)
for some other reason which shall be set forth in detail in such letter, no
excise tax is due under section 4999 of the Code with respect to such payment or
benefit (the “Opinion Letter”). If the Company delivers an Opinion Letter, the
Tax Advisor shall recompute, and the Company shall make, the Tax Indemnity
Payment in reliance on the information contained in the Opinion Letter.


(c)           In the event that Mr. Mahon’s liability for the excise tax under
section 4999 of the Code for a taxable year is subsequently determined to be
different than the amount with respect to which the Tax Indemnity Payment is
made, Mr. Mahon or the Company, as the case may be, shall pay to the other party
at the time that the amount of such excise tax is finally determined, an
appropriate amount, plus interest, such that the payment made under section
18(b), when increased by the amount of the payment made to Mr. Mahon under this
section 18(c), or when reduced by the amount of the payment made to the Company
under this section 18(c), equals the amount that should have properly been paid
to Mr. Mahon under section 18(a).  The interest paid to the Company under this
section 18(c) shall be determined at the rate provided under section
1274(b)(2)(B) of the Code.  The payment made to Mr. Mahon shall include such
amount of interest as is necessary to satisfy any interest assessment made by
the Internal Revenue Service and an additional amount equal to any monetary
penalties assessed by the Internal Revenue Service on account of an underpayment
of the excise tax.  To confirm that the proper amount, if any, was paid to Mr.
Mahon under this section 18, Mr. Mahon shall furnish to the Company a copy of
each tax return which reflects a liability for an excise tax, at least 20 days
before the date on which such return is required to be filed with the Internal
Revenue Service. Nothing in this Agreement shall give the Company any right to
control or otherwise participate in any action, suit or proceeding to which Mr.
Mahon is a party as a result of positions taken on his federal income tax return
with respect to his liability for excise taxes under section 4999 of the
Code.  Any payment pursuant to this section 18(c) shall in any case be made no
later than the last day of the calendar year following the calendar year in
which any additional taxes for which the Tax Indemnity Payment is to be made are
remitted to the Internal Revenue Service.


19.           Severability.


A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.


20.           Waiver.


Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against who its enforcement is
sought.  Any waiver or relinquishment of such right or power at any one or more
times shall not be deemed a waiver or relinquishment of such right or power at
any other time or times.


21.           Counterparts.


This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.


22.           Governing Law.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without reference to conflicts of law
principles.


23.           Headings and Construction.


The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section.  Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.


24.           Entire Agreement; Modifications.


This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including the Employment Agreement dated June 26, 1996 between the Bank
and Mr. Mahon, as amended.  No modifications of this Agreement shall be valid
unless made in writing and signed by the parties hereto; provided, however, that
this Agreement shall be subject to amendment in the future in such manner as the
Company shall reasonably deem necessary or appropriate to effect compliance with
Section 409A of the Code and the regulations thereunder, and to avoid the
imposition of penalties and additional taxes under Section 409A of the Code, it
being the express intent of the parties that any such amendment shall not
diminish the economic benefit of the Agreement to Mr. Mahon on a present value
basis.


25.           Arbitration Clause.


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in New York, New York, in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; the expense of such
arbitration shall be borne by the Company.


26.           Provisions of Law.


Notwithstanding anything herein contained to the contrary, any payments to Mr.
Mahon by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and any regulations
promulgated thereunder.


27.           Guarantee.


The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which Mr. Mahon is or may be entitled to under the terms and
conditions of the employment agreement dated as of the ______ day of __________,
2008 between the Bank and Mr. Mahon, a copy of which is attached hereto as
Exhibit A.


28.           Non-duplication.


In the event that Mr. Mahon shall perform services for the Bank or any other
direct or indirect subsidiary of the Company, any compensation or benefits
provided to Mr. Mahon by such other employer shall be applied to offset the
obligations of the Company hereunder, it being intended that this Agreement set
forth the aggregate compensation and benefits payable to Mr. Mahon for all
services to the Company and all of its direct or indirect subsidiaries.


29.           Waiver of Prior Rights.


Mr. Mahon hereby permanently and irrevocably waives any right that he now has or
may have had to collect termination benefits under the Amended and Restated
Employment Agreement between the Company and Mr. Mahon made and entered into as
of June 26, 1996, as amended, or the Amended and Restated Employment Agreement
between the Bank and Mr. Mahon made and entered into as of June 26, 1996, as
amended, by virtue of any act, omission, fact, event or circumstance whatsoever,
whether or not known to Mr. Mahon, that occurred or was in existence on December
31, 2002, including but not limited to the cessation of benefit accruals under
the qualified and non-qualified defined benefit plans of the Company and the
Bank and the renegotiation of the outstanding securities acquisition loan under
the Company's Employee Stock Ownership Plan.  The Bank shall be a third party
beneficiary of this Agreement with full powers to enforce the waiver contained
herein for its benefit.


30.           Compliance with Section 409A of the Code.
 
Mr. Mahon and the Company acknowledge that each of the payments and benefits
promised to Mr. Mahon under this Agreement must either comply with the
requirements of Section 409A of the Code ("Section 409A") and the regulations
thereunder or qualify for an exception from compliance.  To that end, Mr. Mahon
and the Company agree that:
 
(a)           the expense reimbursements described in Section 8 and legal fee
reimbursements described in Section 17 are intended to satisfy the requirements
for a "reimbursement plan" described in Treasury Regulation section
1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such requirements;
 
(b)           the payment described in Section 9(b)(i) is intended to be
excepted from compliance with Section 409A pursuant to Treasury Regulation
section 1.409A-1(b)(3) as payment made pursuant to the Company’s customary
payment timing arrangement;
 
(c)           the benefits and payments described in Section 9(b)(ii) are
expected to comply with or be excepted from compliance with Section 409A on
their own terms;
 
(d)           the welfare benefits provided in kind under section 9(b)(iii) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not
includible in gross income; and
 
(e) the Tax Indemnity Payment provided under section 18 is intended to satisfy
the requirements for a “tax gross-up payment” described in Treasury Regulation
section 1.409A-3(i)(1)(v).
 
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of Mr.
Mahon’s termination of employment to the date of actual payment) to and paid on
the later of the date sixty (60) days after Mr. Mahon’s earliest separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)) and, if
Mr. Mahon is a specified employee (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the date of his separation from service, the first day
of the seventh month following Mr. Mahon’s separation from service.  Each amount
payable under this plan that is required to be deferred beyond Mr. Mahon’s
separation from service, shall be deposited on the date on which, but for such
deferral, the Company would have paid such amount to Mr. Mahon, in a grantor
trust which meets the requirements of Revenue Procedure 92-65 (as amended or
superseded from time to time), the trustee of which shall be a financial
institution selected by the Company with the approval of Mr. Mahon (which
approval shall not be unreasonably withheld or delayed), pursuant to a trust
agreement the terms of which are approved by Mr. Mahon (which approval shall not
be unreasonably withheld or delayed) (the “Rabbi Trust”), and payments made
shall include earnings on the investments made with the assets of the Rabbi
Trust, which investments shall consist of short-term investment grade fixed
income securities or units of interest in mutual funds or other pooled
investment vehicles designed to invest primarily in such
securities.  Furthermore, this Agreement shall be construed and administered in
such manner as shall be necessary to effect compliance with Section  409A.
 


 
31.           Compliance with the Emergency Economic Stabilization Act of 2008.
 
In the event the Company issues any debt or equity to the United States Treasury
("UST") pursuant to the Capital Purchase Program (the "CPP") implemented under
the Emergency Economic Stabilization Act of 2008 ("EESA"), the following
provisions shall take precedence over any contrary provisions of this Agreement
or any other compensation or benefit plan, program, agreement or arrangement in
which Mr. Mahon participates:
 
(a)           Mr. Mahon shall repay to the Company any bonus or incentive
compensation paid to Mr. Mahon while (i) Mr. Mahon is a senior executive officer
(within the meaning of 31 C.F.R. Part 30) ("Senior Executive Officer") and (ii)
the UST holds any debt or equity interest in the Company acquired under the CPP
(such period, the "CPP Compliance Period"), if and to the extent that such bonus
or incentive compensation was paid on the basis of a statement of earnings,
gains, or other criteria (each, a "Performance Criterion," and in the aggregate,
"Performance Criteria") that are later proven to be materially inaccurate.  A
Performance Criterion shall be proven to be materially inaccurate if so
determined by a court of competent jurisdiction or in the written opinion of an
independent attorney or firm of certified public accountants selected by the
Company and approved by Mr. Mahon (which approval shall not be unreasonably
withheld or delayed), which determination shall both state the accurate
Performance Criterion and that the difference between the accurate Performance
Criterion and the Performance Criterion on which the payment was based is
material (a "Determination").  Upon receipt of a Determination, the Company may
supply to Mr. Mahon a copy of the Determination, a computation of the bonus or
other incentive compensation that would have been payable on the basis of the
accurate Performance Criterion set forth in the Determination (the
"Determination Amount") and a written demand for repayment of the amount (if
any) by which the bonus or incentive compensation actually paid exceeded the
Determination Amount.
 
(b)           (i)           If Mr. Mahon's employment terminates in an
“applicable severance from employment” (within the meaning of 31 C.F.R. Part 30)
while (A) Mr. Mahon is a Senior Executive Officer, and (B) the UST holds a debt
or equity interest in the Company issued under the CPP, then payments to Mr.
Mahon that are contingent on such applicable severance from employment and
designated to be paid during the CPP Compliance Period shall be limited, if
necessary, to the maximum amount which may be paid without causing any amount
paid to be an "excess parachute payment" within the meaning of section
280G(b)(1) of the Code, as modified by section 280G(e) of the Code, referred to
as a "golden parachute payment" under 31 C.F.R. Part 30 (the "Maximum Payment
Amount").  Any reduction in payments required to achieve such limit shall be
applied to all payments otherwise due hereunder in the reverse chronological
order of their payment dates, and where multiple payments are due on the same
date, the reduction shall be apportioned ratably among the affected
payments.  The required reduction (if any) shall be determined in writing by an
independent attorney or firm of certified public accountants selected by the
Company and approved by Mr. Mahon (which approval shall not be unreasonably
withheld or delayed).
 
(ii)           To the extent not prohibited by law, the aggregate amount by
which payments designated to be paid during the CPP Compliance Period are
reduced pursuant to section 31(b)(i) (the "Unpaid Amount") shall be delayed to
and shall be paid on the first business day following the last day of the CPP
Compliance Period.  Pending payment, the Unpaid Amount shall be deposited in a
Rabbi Trust.  Payment of the Unpaid Amount shall include any investment earnings
on the assets of the Rabbi Trust attributable to the Unpaid Amount.
 
This section 31 shall be operated, administered and construed to comply with
section 111(b) of EESA as implemented by guidance or regulation thereunder that
has been issued and is in effect as of the closing date of the agreement, if
any, by and between the UST and the Company, under which the UST acquires equity
or debt securities of the Company under the CPP (such date, if any, the "Closing
Date," and such implementation, the "Relevant Implementation").  If after the
Closing Date the clawback requirement of section 31(a) shall not be required by
the Relevant Implementation of section 111(b) of EESA, such requirement shall
have no further effect.  If after the Closing Date the limitation on golden
parachute payments under section 31(b)(i) shall not be required by the Relevant
Implementation of section 111(b) of EESA, such limitation shall have no further
effect and any Unpaid Amount delayed under section 31(b)(ii) shall be paid on
the earliest date on which the Company reasonably anticipates that such amount
may be paid without violating such limitation.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and Mr.
Mahon has hereto set his hand, all as of the day and year first above written.
 


                                                                                                           
__________________________________
KENNETH J. MAHON
 
ATTEST
DIME COMMUNITY BANCSHARES, INC.

 
By:                              By:                         
Assistant
Secretary                                                                           for
the Board of Directors
 
[Seal]

 
 
 

--------------------------------------------------------------------------------

 
